Citation Nr: 1812378	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for involuntary limb movement.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a skin disorder related to shaving.


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim of service connection for sleep apnea was first denied in March 2007 and, after new and material evidence was received within one year, the denial was continued in May 2007, and, after new and material evidence was again received within one year, was again denied in a January 2008 rating decision that was deemed by the RO to have become final.  Thus, the RO found that new claims for sleep apnea were filed in February 2008 and again in January 2013, and such claims were treated as requests to reopen a sleep apnea claim.  Upon a review of the record; however, the Board finds that the Veteran submitted a statement from a fellow service member relevant to such claim in February 2008, within the one-year appeal period of the January 2008 denial, and that statement constituted new and material evidence pursuant to 38 C.F.R. § 3.156(b).  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Therefore, the original claim of service connection for sleep apnea did not become final and remains pending.  Accordingly, the Board has characterized the issue on the title page to reflect the original nature of the Veteran's sleep apnea claim.

The Board also notes that, in a May 2017 correspondence sent prior to certification of the appeal to the Board, the Veteran's attorney withdrew his representation, and such withdrawal was accepted by the RO.  38 C.F.R. § 14.631(c).  Thereafter, in June 2017 correspondence, the RO advised the Veteran of his ability to obtain another representative, but he is currently unrepresented.

In addition, additional evidence was received subsequent to the supplemental statement of the case issued in June 2017.  As the evidence is not pertinent to the claim denied herein, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for sleep apnea and involuntary limb movement are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disorder is not related to service.

2.  Pes planus was aggravated by service.

3.  Plantar fasciitis was incurred in service.

4.  Pseudofolliculitis barbae is at least as likely as not caused by shaving while in military service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a back disorder have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for pes planus have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria to establish service connection for plantar fasciitis have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for pseudofolliculitis barbae have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107, 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts and Analysis

Back Disability

The Veteran contends that he has a back disorder incurred during military service.  In this regard, in a January 2013 claim form, he reported experiencing back pain beginning in May 2003.  Then, in an August 2013 Notice of Disagreement, he stated that he hurt his back during airborne operations.

The Veteran's service personnel records reflect that he earned the Parachutist Badge during service.  In addition, his service treatment records (STRs) include a March 2000 form in which he reported experiencing back problems; however, the health care provider noted "no med record for back" and declined to refer the Veteran for further evaluation.  However, his STRs do not contain any instances of the Veteran seeking or receiving treatment for a back condition.

The Veteran was afforded a VA examination in regard to this claim in May 2013.  During the examination, the Veteran reported working as a truck driver for many years and that for most of that time he unloaded his truck.  The examiner reviewed x-rays taken at the time of the examination and found the Veteran's spine to be normal.  The examiner diagnosed the Veteran with muscular pain in the lower back with prolonged driving or standing.  The examiner concluded that the Veteran's back condition was not related to service.  He explained that the Veteran's back pain was more than likely caused by unloading his delivery truck for many years as a truck driver.  The examiner also stated that most service members experience occasional back pain from training during service and that the Veteran never sought treatment for a lower back condition during service.  

Thereafter, the Veteran was afforded another examination in regard to this claim in May 2017.  The examiner conducted diagnostic testing and found that the Veteran's lumbosacral spine exhibited first degree retrolisthesis of several lumbar vertebrae.  However, the examiner concluded that his back condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner explained that there are no medical records indicating he experienced an in-service injury or trauma to his spine.  He also stated that an injury related to parachute jumps would have presented closer in time to such an injury rather than many years later.

The Board finds that the May 2013 and May 2017 examiners' opinions are clear and unequivocal and are based on the relevant information, including the Veteran's STRs, post-service treatment records, and diagnostic testing.  Moreover, the examiners' explanations are logical and follow from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, their conclusions that the Veteran's current back disorders were not incurred in or caused by his military service constitute highly persuasive and probative evidence.  

The Veteran contends that he has a back disorder related to his military service, to include his in-service parachute jumps.  However, in this case, the nexus question involves complex medical matters requiring expert consideration and cannot be considered within the competence of a non-expert lay witness.  Thus, the Veteran, as a lay person, has not established the competence needed to rebut expert medical opinion or establish such a nexus in the absence of such an opinion from a medical expert.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinions are not adequate to rebut the examiners' conclusions, nor are they otherwise sufficiently probative to be considered competent evidence tending to increase the likelihood of a positive nexus between service and his back disorder.  See Fountain, 27 Vet. App. at 274-75.

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a back disorder is not warranted.   See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Pes Planus and Plantar Fasciitis

The Veteran also contends that he has a bilateral foot disorder related to service.  His STRs contain a December 1996 service entrance examination which noted that the Veteran has abnormal feet and mild, asymptomatic pes planus at enlistment.  A March 2000 STR contains a report of flat feet and mild plantar fasciitis.  

The Veteran was afforded a VA examination in regard to this claim in May 2013.  The examiner found that the Veteran had congenital pes planus and intermittent plantar fasciitis.  The examiner concluded that pes planus was "most likely permanently aggravated wh[ile] in military service."  Further, plantar fasciitis was first noted in the STRs and the Veteran has reported that he continues to have problems with this disability.  The 2013 VA examination notes a diagnosis of plantar fasciitis.  Accordingly, service connection for plantar fasciitis is also warranted.

Pseudofolliculitis Barbae

The Veteran contends that he has a skin disorder related to shaving in service.  The Veteran was examined in regard to this claim in May 2013.  The examiner noted that during the examination the Veteran exhibited shaving and beard area signs of raised scarred bumps and discoloration of skin.  The examiner reported that he had symptoms of pseudofolliculitis barbae (PFB).  He concluded that PFB is as least as likely as not caused by or a result of the Veteran's military service.  Accordingly, service connection is warranted for PFB.


ORDER

Service connection for a back disorder is denied.

Service connection for pes planus is granted.

Service connection for plantar fasciitis is granted.

Service connection for pseudofolliculitis barbae is granted.


REMAND

The Veteran contends that he has sleep apnea and experiences involuntary limb movement which began during his military service.  In this regard, in March 2013, he submitted a statement from a fellow service member who reported that he witnessed the Veteran snoring loudly, stop breathing, and move his limbs while sleeping.  Then, in a July 2015 statement, the Veteran reported that his sleep apnea may be caused by his service-connected depression.

The Veteran was examined in regard to his sleep apnea claim in November 2015.  The examiner noted that he had been diagnosed with obstructive sleep apnea in 2006.  The examiner found that the Veteran's sleep apnea was not caused or aggravated by his depression.  However, as the examiner did not offer findings as to direct service connection, another examination is required in regard to the nature and etiology of his sleep apnea.

The Veteran's post-service VA treatment records reflect that he was diagnosed with periodic limb movement syndrome pursuant to an October 2012 sleep study.  The Veteran was afforded an examination in regard to this claim in May 2017.  The examiner found it was less likely than not that the Veteran's limb movement syndrome was incurred in or caused by service because there are no medical records indicating an in-service diagnosis or symptoms for such a disorder.  However, this rationale is insufficient to decide the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing, essentially, that an examination was inadequate where the examiner relied on the absence of medical records to provide a negative opinion).  Therefore, another examination is necessary to obtain an opinion as to the nature and etiology of this condition with adequate supporting rationale.

Accordingly, these claims are REMANDED for the following actions:

1.  Please obtain all outstanding VA and non-VA treatment records related to sleep apnea and involuntary limb movement.

2.  Please schedule the Veteran for an appropriate VA examination to address the nature and etiology of his sleep apnea.  The entire claims file should be reviewed by the examiner, to include the statement of the Veteran's fellow service member.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset during, or is otherwise related to, his service.  Please consider and discuss as necessary the reports of the Veteran and a March 2013 statement from a fellow service member who reported that he witnessed the Veteran snoring loudly, stop breathing, and move his limbs while sleeping.  

A detailed rationale for all opinions offered should be provided.

3.  After the development in #2 is complete, please schedule the Veteran for an appropriate VA examination to address the nature and etiology of his involuntary limb movement.  The entire claims file should be reviewed by the examiner, to include the statement of the Veteran's fellow service member.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's involuntary limb movement had its onset during, or is otherwise related to, his service.  If, and only if, it is determined that sleep apnea is related to service, please also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's involuntary limb movement is caused or aggravated by sleep apnea.

A detailed rationale for all opinions offered should be provided.

4.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought are not granted, furnish the Veteran an appropriate supplemental statement of the case (SSOC).  Thereafter, if indicated, the claims should be returned to the Board for the purpose of appellate disposition.

The Veteran the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


